Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 23-32 are pending and currently under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 06/05/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
3. The drawings filed on 08/17/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 23-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 23-32 are drawn to a method for identifying an antagonist of MrgprX2 or MrgprB2 comprising: contacting an isolated cell comprising a recombinant nucleic acid that expresses mas-related G-protein coupled receptor member X2 (MrgprX2) or MrgprB2 with a compound that induces a pseudo-allergic-type reaction, contacting the isolated cell with a candidate antagonist, detecting activation of MrgprX2 or MrgprB2, wherein a decrease in activation of MrgprX2 or MrgprB2 relative to the activation of MrgprX2 or MrgprB2 in the absence of the compound determines that the candidate compound is an antagonist. The claims do not require that MrgprX2/MrgprB2 or a compound that induces a pseudo-allergic-type reaction possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a genus of MrgprB2/MrgprX2 receptors or compounds that induce a pseudo-allergic-type reaction without any structural features. 
The specification discloses two basic secretagogue receptors in mast cells, human MrgprX2 comprising the amino acid sequence of SEQ ID NO: 1 (page 30) and a mouse MrgprB2 comprising the amino acid sequence of SEQ ID NO: 3 (page 31). The specification discloses the evidence on the in vivo role for this receptor as a mediator of IgE-independent drug-induced pseudo-allergies (Examples 4-6). The disclosed drugs comprise peptidergic therapeutic drugs (Example 4; Fig. 15) and small molecules (Example 5). The specification discloses that MrgprX2 siRNA-treated LAD2 cells exhibited significantly less β-hexosaminidase release evoked by therapeutic drugs as compared with responses in control siRNA-treated cells (Example 6). Regarding the compounds that induce a pseudo-allergic-type reaction, the specification discloses some exemplary candidate compounds (page 4, the 5th-6th paragraphs). Such a disclosure is insufficient to support the broad genus of MrgprX2 receptors and MrgprB2 receptors. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of MrgprX2/MrgprB2 receptors or compounds that induce a pseudo-allergic-type reaction, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of MrgprX2/MrgprB2 receptors or compounds that induce a pseudo-allergic-type reaction, and thus the instantly claimed methods. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 23-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23-29 recite the acronyms, “MrgprB2” and “MrgpX2”. First, such a term is determined arbitrarily without a definitive structure. Others in the field may isolate the same protein and give an entirely different name. Thus, reciting biochemical molecules by a particular name given to the protein by various workers in the field fails to distinctly point out what the protein is. Applicants should recite characteristics associated with the molecules, such as a sequence identifier (SEQ ID NO). Claims 30-32 are rejected as dependent claims from claim 23.  

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(2)

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 23-24 and 32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2016/0096874 A1 (Pub. Date: Apr. 7, 2016; earliest filing date: Jun. 18, 2013). 
US 2016/0096874 A1 teaches a method of screening for an antagonist of a MrgX2 (or MrgprX2) comprising the amino acid sequence of SEQ ID NO:  3 (Fig. 3), which is 100% identical to the amino acid sequence of SEQ ID NO: 1 of the present application (see sequence alignment below).  The nucleic acid sequence that encodes the MrgX2 is shown in SEQ ID NO: 4 (Fig. 4). The screening method comprises a. determining the activity of a MrgX2 in the presence of a CXCL14 polypeptide, which is a ligand of MrgX2, b. determining the activity of a MrgX2 in the presence of a CXCL14 polypeptide and a test compound, and an antagonist is determined when the MrgX2 activity of step b is lower than the activity of step a.  US 2016/0096874 A1 further teaches a cell-based assay using cells that comprise a recombinant nucleic acid hat expresses MrgX2 (Examples 1-4). US 2016/0096874 A1 does not explicitly teach that CXCL14 induces a pseudo-allergic-type reaction. However, since CXCL14 is a ligand of MrgX2, CXCL14 inherently possesses the functional activity of inducing a pseudo-allergic-type reaction. Thus, the teachings of US 2016/0096874 A1 meets the limitations of claims 23-24 and 32.

    PNG
    media_image1.png
    866
    759
    media_image1.png
    Greyscale


Conclusion
9. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
August 27, 2022